Title: To Thomas Jefferson from James Monroe, 8 December 1801
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            Richmond Decr. 8. 1801.
          
          I shod. have answer’d yours of the 24. ulto. as soon as I recd. it, had I not perceived it was yr. wish that our communication on the subject of it, shod. form no part of my publick letter to the legislature. Being at the time engaged in writing that letter I delayed an answer till it was finished. It is not possible to entertain a doubt of the propriety of any part of yr. letter, the last paragh. excepted: nor am I satisfied that there is the slightest objection to that or any part of it. Still I suggest a doubt as to a possible effect it may have. You hint the propriety of leaving the power of designating the place to the ch: magistrate in concert with the President of the US. May not this excite jealousy and suspicion with some holding slaves. The idea perhaps did not occur, and perhaps is undeserving attention. You will think of it, and if you think it has any weight modify it otherwise. Inclining to think it does not I retain the letter, presuming if you think it does you have the means in a copy of correcting it. The term “him” might be changed into “it” without altering the import, & wod. be grateful to the council, in which you have friends. I will not send the communication in till I hear from you, provided it be, in time to avoid censure, which I presume will give you full time to answer me. I write in great haste, there being several gentn. with me. Sincerely I am yr. fnd. & servt
          
            Jas. Monroe
          
          
            [In TJ’s hand:]
            last page. line 9. 10. § ‘him, and executed with the aid of the Federal executive? these’ and insert ‘them. they’
          
        